Citation Nr: 1824911	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO. 14-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to January 9, 2009 for the grant of service connection of recurrent adhesions, status post lysis with omentectomy. 


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY. 


FINDINGS OF FACT

1. The Veteran was service connected for peritoneal adhesions under Diagnostic Code 7301 effective July 19, 1989. 

2. In June 1996, the Veteran filed a claim for an increased rating. The Veteran was granted an increased rating under diagnostic code 7339 in a March 1997 rating decision. The Veteran did not appeal this decision or submit new and material evidence within one year; thus, the March 1997 rating decision became final.

3. The Veteran filed a claim for an increased rating for peritoneal adhesions as well as service connection for "tumors/hernia" in April 2002. The Veteran was denied an increased rating for status post epigastric hernia repair with peritoneal adhesions in September 2003. The Veteran did not appeal this decision or submit new and material evidence within one year; thus, the September 2003 rating decision became final.

4. The Veteran filed a claim for an increase of her hernia condition, to include her recurrent adhesions in January 2009. The Veteran was granted service connection for her recurrent adhesions, effective January 5, 2009.



CONCLUSION OF LAW

The criteria for an effective date prior to January 5, 2009, for the grant of service connection for recurrent adhesions, status post lysis with omentectomy have not been met. 38 U.S.C. §§ 5103(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.159, 3.400 (2017); 38 C.F.R. § 3.155(a) (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided in a March 2009 letter. As to VA's duty to assist, the Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained. The Veteran was afforded a VA examination in May 2010. Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date Claim

The Veteran is seeking an earlier effective date for the grant of service connection for recurrent adhesions, status post lysis with omentectomy. 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims. See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01. However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. Even with respect to informal claims, such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

The Veteran was initially service connected for peritoneal adhesions under Diagnostic Code 7301 upon separation from service in July 1989. The Veteran filed for an increased rating in June 1996. In March 1997, a VA physician determined the Veteran's adhesions were residuals of her previous hernia repair surgeries. Accordingly, the RO granted the Veteran an increased rating in a March 1997 rating decision, but under alternative Diagnostic Code 7339. The Veteran did not appeal this decision or submit new and material evidence within one year; thus, the March 1997 rating decision became final.

The Veteran filed for an increase rating for her peritoneal adhesions in April 2002, as well as service connection for "tumor/hernia." The RO denied an increase of the Veteran's disability rating for status post epigastric hernia repair with peritoneal adhesions in September 2003. As the Veteran's peritoneal adhesions were deemed residuals of her hernia repair, the RO did not separately address the issue of service connection for a hernia. The Veteran did not appeal this decision or submit new and material evidence within one year; thus, the April 2002 rating decision became final.

The Veteran again filed a claim for an increased rating of her hernia condition on January 5, 2009. Specifically, the Veteran spoke with a representative at the RO and expressed her desire to file a paragraph 30 claim for major surgeries she had since service as well as an increase in her service-connected hernia condition. 

In February 2010, the Veteran again contacted the RO to express her desire to claim service connection for status post omentectomy as well as status post lysis of adhesions as secondary to hernia repairs.

In a July 2011 rating decision, the RO granted service connection for lysis of adhesions and omentectomy secondary to hernia repair, effective February 26, 2010. The Veteran filed a Notice of Disagreement (NOD) in June 2012, citing entitlement to an earlier effective date. In a May 2014 rating decision, the RO granted an earlier effective date of January 5, 2009, citing a clear and unmistakable error. 

There is no indication the Veteran intended to file a claim for service connection of status post omentectomy as well as status post lysis of adhesions. The Veteran contends her status post omentectomy as well as status post lysis of adhesions should be effective from May 1996. However, the Veteran was compensated for her peritoneal adhesions under Diagnostic Code 7339 since June 10, 1996, when the RO changed her diagnostic code in light of new medical evidence. There was no interruption in the Veteran's compensation for her peritoneal adhesions, secondary to hernia repair. The Veteran did not indicate intent to file a claim for service connection for recurrent adhesions, status post lysis with omentectomy until January 5, 2009 when filing a claim for increase of her hernia repair residuals. 

The preponderance of the evidence shows the Veteran did not file a claim for recurrent adhesions status post lysis with omentectomy prior to January 5, 2009. Therefore an earlier effective date is not warranted and the claim is denied.


ORDER

An effective date prior to January 5, 2009, for the grant of service connection for recurrent adhesions, status post lysis with omentectomy is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


